499 F.2d 550
CLIFTON D. MAYHEW, INC., Appellant,v.BLAKE CONSTRUCTION CO., INC., Appellee.
No. 74-1058.
United States Court of Appeals, Fourth Circuit.
Argued May 9, 1974.Decided July 24, 1974.

Mark P. Friedlander, Washington, D. C.  (Friedlander, Friedlander & Brooks and Thomas M. Gittings, Jr., Washington, D.C., on brief), for appellant.
Jack Rephan, Washington, D.C.  (Danzansky, Dickey, Tydings, Quint & Gordon, Washington, D.C., on brief), for appellee.
Before BOREMAN, Senior Circuit Judge, and WINTER and CRAVEN, Circuit judges.
PER CURIAM:


1
Following remand from this court, Clifton D. Mayhew, Inc. v. Blake Construction Co., 482 F.2d 1260 (4th Cir. 1973), the district court proceeded to determine Mayhew's claim for damages on its merits.  Having fully and carefully considered the briefs, record and oral arguments, we find ourselves in agreement with the district court's disposition of the case, and we affirm the judgment on the basis of the district judge's memorandum opinion.  Clifton D. Mayhew, Inc. v. Blake Construction Co., No. 440-72-A (E.D.Va., Nov. 14, 1973).  Accord, Merando, Inc. v. United States, 475 F.2d 598 (Ct.Cl.1973); HRH Construction Corp. v. United States, 428 F.2d 1267, 192 Ct. Cl. 912 (1970).


2
Affirmed.